Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Authorization for this examiner’s amendment was given in an interview with Cameron Beddard on March 7th, 2022.  The dependency of claim 6 was changed from claim 5 to claim 1.
	The application has been amended as follows:
IN THE APPLICATION
Specification
[0046]
FIG. 4B is a diagram for describing the principle of the position estimation using the constant parameter k in the related art.  A graph 36 is a graph representing a relationship between the amount of movement of the feature point on the image and a distance d of the three-dimensional object from which the feature point is extracted, and a graph 38 is a graph representing a relationship between the parameter k (radians/pixel) and the distance d of the three-dimensional object from which the feature point is extracted.

[0072]
FIG. 6B is a diagram for describing the details of the position estimating method using Δx and the distance for the feature point of the first embodiment.  A graph 55 is a graph representing a relationship between the parameter k (radians/pixel) and the distance of the feature point.  In the graph 55, a vertical axis is the parameter k, and a horizontal axis is the distance d of the three-dimensional object.  The relationship of the graph 55 may be acquired in 


Claims
[Claim 1] (Currently Amended)
A position estimating device that estimates a position of a moving body based on an amount of movement of the moving body, the device comprising:
an image acquiring unit that acquires an image around the moving body;
an image processor programmed to:
estimate the amount of movement of the moving body based on the image acquired by the image acquiring unit; and
estimate the position of the moving body based on the amount of movement 
extract a first feature point from a first image acquired by the image acquiring unit at a first timing,
extract a second feature point from a second image acquired by the image acquiring unit at a second timing later than the first timing,
track the first feature point to the second feature point,
calculate a distance of the second feature point tracked by the tracking unit from the moving body,
estimate an azimuth of the moving body based on the distance of the second feature point from the moving body calculated by the distance calculating unit and a plurality of stored values of a parameter of radians per pixel that varies based on the distance of the second feature point from the moving body, and
estimate the amount of movement of the moving body based on the azimuth of the moving body 
that outputs a signal to the moving body to control motion of the moving body based on information provided by the image processor;
wherein the first feature point is a plurality of first feature points,
the second feature point is a plurality of second feature points,
the image processor calculates a distance of each of the plurality of first feature points from the moving body, and calculates a distance of each of the plurality of second feature points from the moving body, and
the image processor estimates the azimuth of the moving body based on the distance of each of the plurality of first feature points from the moving body and the distance of each of the plurality of second feature points from the moving body,
wherein the image processor detects whether or not each of the plurality of first feature points and each of the plurality of second feature points are feature points extracted from another moving body different from the moving body, and
the image processor removes the feature points detected as the feature points extracted from the other moving body from the plurality of first feature points and the plurality of second feature points.

[Claim 3] (Currently Amended)
	The position estimating device according to claim 1,
	wherein the image processor estimates the azimuth of the moving body based on the amount of movement of the second feature point with respect to the moving body in a horizontal direction.

[Claim 4] (Currently Amended) The position estimating device according to claim 1, wherein the image acquiring unit is an imaging device that is mounted on the moving body .

[Claim 6] (Currently Amended)
	The position estimating device according to claim 1,
	wherein the image processor calculates a plurality of parameters corresponding to the distances of the plurality of first feature points from the moving body and the distances of the plurality of second feature points from the moving body, and estimates the azimuth of the moving body by using the plurality of parameters.

Claims 5 and 7 are cancelled.

These claims have been re-numbered claims 1 to 4.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:

	Re-numbered claims 1 to 4 have been allowed over the prior art.
	Regarding claim 1, the claim recites added amended limitations from canceled claims 5 and 7 as follows
Original claim 5: “The position estimating device according to claim 1, wherein the first feature point is a plurality of first feature points, the second feature point is a plurality of second feature points, the distance calculating unit calculates a distance of each of the plurality of first feature points from the moving body, and calculates a distance of each of the plurality of second feature points from the moving body, and the azimuth estimating unit estimates the azimuth of the moving body based on the distance of each of the plurality of first feature points from the moving body calculated by the distance calculating unit and the distance of each of the plurality of second feature points from the moving body calculated by the distance calculating unit.”
Original claim 7: “The position estimating device according to claim 5, wherein the moving body movement amount estimating unit includes a detection unit that detects whether or not each of the plurality of first feature points and each of the plurality of second feature points are feature points extracted from another moving body different from the moving body, and the azimuth estimating unit removes the feature points detected as the feature points extracted from the other moving body by the detection unit from the plurality of first feature points and the plurality of second feature points.”
The examiner is allowing Claims 1, 3-4 and 6 since the added amended limitations  which have been added into Claim 1 are not taught in Rao (US 10176386 B2), Deissner (US 20210201523 A1), Meir (US 20140376821 A1), Fujii (US 20060139619 A1), Vogel (US 9175955 B2), nor Fun (US 20130106833 A1).  Claim 1 now recites the following limitations which are not taught in the above references:
“estimate an azimuth of the moving body based on the distance of the second feature point from the moving body calculated by the distance calculating unit and a plurality of stored values of a parameter of radians per pixel that varies based on the distance of the second feature point from the moving body”
 The added limitations involving “a controller”, “first feature points”, and “second feature points”.
While the examiner does believe that the prior art references do teach some parts of the mentioned limitations such as:
“estimate an azimuth of the moving body based on the distance of the second feature point from the moving body calculated by the distance calculating unit and a plurality of stored values of a parameter that varies based on the distance of the second feature point from the moving body” (Meir, ¶[0098], “Once the stitching points are located, the coordinates (or angles and ranges) corresponding to each stitching point are obtained from the current data (as obtained at 13), as well as from the previously stored data (e.g., previously stored angular data and previously stored range data), and the differences in coordinates (or angles and ranges) are used for determining the change in the position and/or orientation of the object.”), among others, the examiner is allowing limitations of claims 1 to 4 for the reasons mentioned above.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JAMES TRETTEL whose telephone number is (571)272-6576. The examiner can normally be reached M-F 8-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.













If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on (571)272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW JAMES TRETTEL/Examiner, Art Unit 3667                                                                                                                                                                                                        
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667